Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, line 1 is awkward, suggestive of the possibility of missing material between “metal bath” (line 1) and “the sampler” (line 1).  Maybe “bath” (line 1) to - - bath, - - ?
	As to claim 1, member consists of “material” (line 2 from last) is indefinite, as it would seem to preclude anything else (dimensions, gasket, bending, adhesive) about the “member” that is subsequently claimed.  Contrast with - - the material consisting of an essentially non-contamination material - - . 
As to claims 11-19, “sealing member is attached to the cover plate” is confusing, as the claim 1 states that the cover plate comprises the sealing member.  Such is not consistent.
	
Claim(s) 1,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Backerud 8604678.
Backerud 8604678 teaches (Figure 3) a carrier tube and sample chamber assembly at the end of the tube.  The assembly including cover plate 19 and housing 4.  A closed plate 19 prevents flow.  The container of Figure 2 is constructed of a material that is “inert in relation to the molten metal sample” (lines 3-4, p. 5).  Analysis includes analyzing solidifying properties.
Beckerud does not state that the material of the housing in Figure 3 is that of Figure 2, and does not state that the housing and plat are of the same material.
As to claims 1,20, it would have been obvious to employ inert material for the housing 4 of Figure 3 because Backerud teaches (Figure 2) employing such in metal samplers.  Also, the similar shading of elements 4 and 19 in Figure 3 suggest identical material, suggestive of so employing.  Material that’s “inert” to the molten metal is essentially non-contaminating.

Claim(s) 1,2,3,20 is/are rejected under 35 U.S.C. 102a1/12 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Okada et al 2007148468.
As to claim 1, Okada teaches (Figure 1) a sampler including carrier tube 4 or 5; and sample chamber including container 2 and lid 3.  The lid is coated with ceramics, who melting point is above most metals that call for sampling.  The lid seals.  Either the melting point of ceramic is above metal, or it would have been obvious to employ a certamic that is greater than that of the metal being sampled so as not to destroy the sampler.
As to claims 2,3, the ceramic is a coating, suggestive of the claimed range of thickness, or one of ordinary skill would try such as to provide for an effective sampler.
As to claim 20, sampling molten metal suggests do so for iron.

Claim(s) 1,20 is/are rejected under 35 U.S.C. 102a1/12 as anticipated by Jackson 3,321,978.
Jackson teaches a carrier tube 30; and sample chamber 20 with (wood or ceramic) lid 26.  Both materials have buoyancy in molten metal, and float away when the lid is separated from the chamber 20, thus preventing segregation.  

Claim(s) 20 is/are rejected under 35 U.S.C. 102a1/12 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jackson 3,321,978.
As to claim 20, sampling molten metal suggests do so for iron.


Claim(s) 1,20,2,3,17,16,20 is/are rejected under 35 U.S.C. 102a1/12 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mitsubori et al 2000221184.
Mitsubori teaches (Figures 1,2) a sampler, including carrier tube 1; sample chamber Including a lid 5 of a material that is not contaminating.  

    PNG
    media_image1.png
    135
    912
    media_image1.png
    Greyscale

As to claim 1, the tube has a closed end, and is as much a tube as that claimed.  The container is fixed to the lower ½ of the tube, and thus is an end as much as claimed.
As to claim 20, sampling molten metal suggests do so for iron.
As to claims 1,3, the lid is .1 or .15 mm.

    PNG
    media_image2.png
    113
    904
    media_image2.png
    Greyscale

As to claims 17,16, the lid 5 is attached to top of mold 3, suggestive of a need for a connection element, suggestive of adhesive.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ueda 215049234 teaches (Figure 7) a metal sampler including support 2, container and lid.  The quality of the metal sampled hardly changes.

    PNG
    media_image3.png
    102
    886
    media_image3.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861